              Case 1:14-cv-00423-SAB Document 77 Filed 07/22/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   AILEEN RIZO,                                        Case No. 1:14-cv-00423-SAB

11                  Plaintiff,                           ORDER SETTING TELEPHONIC STATUS
                                                         CONFERENCE
12           v.

13   FRESNO COUNTY OFFICE OF
     EDUCATION,
14
                    Defendant.
15

16          On February 25, 2019, the Supreme Court issued a decision vacating the decision of the

17 Ninth Circuit Court of Appeals and remanding the matter for further decision. Yovino v. Rizo,

18 586 U.S. ___, No. 18-227 (Feb. 25, 2019) (per curiam). On February 26, 2019, this matter was

19 stayed and the parties were to notify the Court within fourteen days of the Ninth Circuit issuing a
20 decision. (ECF No. 71.)       The Ninth Circuit issued a second decision affirming the denial of

21 summary judgment in this action on February 27, 2020. Rizo v. Yovino, No. 16-15372 (9th Cir.

22 Feb. 27, 2020). On July 2, 2020, the Supreme Court denied the petition. Yovino v. Rizo, No.

23 19-1176 (July 2, 2020). On July 6, 2020, the Ninth Circuit issued the mandate in this action.

24 (ECF No. 76.) According, to the order staying this action, the parties were to file a joint status

25 report within fourteen days of the mandate issuing in this action.

26          The parties have not complied with the February 26, 2019 order to file a joint status

27 report within fourteen days of the issuance of the mandate. The Court finds that it is appropriate

28 to set a status conference in this action to address how this case shall proceed.


                                                     1
                 Case 1:14-cv-00423-SAB Document 77 Filed 07/22/20 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.       A telephonic status conference is set for July 28, 2020, at 10:30 a.m. in

 3                   Courtroom 9;

 4          2.       The parties shall appear at the hearing by calling (877) 336-1280, Access Code

 5                   1198646.

 6
     IT IS SO ORDERED.
 7

 8 Dated:        July 21, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
